Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-11, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. US 2015/0373327
Zhang discloses:
1. and under complementary rationale 15. An image decoding method comprising: determining, based on image data obtained from a bitstream, a plurality of coding units comprised in a current slice that is one of a plurality of slices comprised in an image (Figs. 6 and 7: video encoder 20, decoder 30; 0129-31; 0044); determining a prediction method performed on a current coding unit that is one of the plurality of coding units (Fig. 7: 72, 74; 0129-31; 0168-71); determining a quantization parameter of the current coding unit, based on whether the prediction method performed on the current coding unit is inter prediction or intra prediction (0129-31); and decoding the image by using the determined quantization parameter (Fig. 7: decoded video; 0129-31; 0168-72).

2. The image decoding method of claim 1, wherein the determining of the quantization parameter of the current coding unit comprises: determining whether a type of the current slice comprising the current coding unit is an intra slice type or an inter slice type (0129-31); and when the type of the current slice is an inter slice, determining the quantization parameter of the current coding unit, based on whether the prediction method performed on the current coding unit is the inter prediction or the intra prediction (0129-31).

3. The image decoding method of claim 1, wherein the determining of the quantization parameter of the current coding unit comprises: obtaining at least one offset information from the (Fig. 7: 76-9; 0066; 0129-31; 0165; 0168-71); and determining the quantization parameter of the current coding unit, based on the at least one offset information and a quantization parameter of at least one of an intra coding unit and an inter coding unit, wherein the intra coding unit is a coding unit on which the intra prediction is to be performed and the inter coding unit is a coding unit on which the inter prediction is to be performed (Fig. 7: 76-9; 0066; 0129-31; 0165; 0168-71).

6. The image decoding method of claim 3, wherein the determining of the quantization parameter of the current coding unit comprises: determining the quantization parameter of the intra coding unit, based on a quantization parameter of the current slice and a first offset comprised in the at least one offset information (0129-31); and determining the quantization parameter of the inter coding unit, based on the quantization parameter of the current slice and a second offset comprised in the at least one offset information (0129-31).

7. The image decoding method of claim 3, wherein the determining of the quantization parameter of the current coding unit comprises: determining the quantization parameter of the intra coding unit by adding a third offset to a quantization parameter of the current slice, the third offset being comprised in the at least one offset information (0129-31); and determining the quantization parameter of the inter coding unit by subtracting the third offset from the quantization parameter of the current slice, wherein the third offset has a value greater than 0 (100; 0123; 0165).

8. The image decoding method of claim 3, wherein the obtaining of the at least one offset information comprises obtaining the at least one offset information from the bitstream with respect to at least one of a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, and a largest coding unit (0064-6; table 1; 0094-9; 0124, 0129).

9. The image decoding method of claim 1, wherein the determining of the quantization parameter of the current coding unit comprises: determining a quantization parameter of the current slice (0129-31); determining a base quantization parameter of the current coding unit, based on the quantization parameter of the current slice and a difference quantization parameter obtained from the bitstream according to each of the plurality of coding units (0120-31); determining an offset of the current coding unit, based on whether the prediction method performed on the current coding unit is inter prediction or intra prediction (0129-31); and determining the quantization parameter of the current coding unit, based on the base quantization parameter and the offset (0170).

10. The image decoding method of claim 1, wherein the determining of the quantization parameter of the current coding unit comprises, only when the current slice is determined to be a slice to be referred to in a process of performing inter prediction in the image, determining the quantization parameter of the current coding unit based on whether the prediction method performed on the current coding unit is inter prediction or intra prediction (0129-31).

11. The image decoding method of claim 1, wherein the determining of the quantization parameter of the current coding unit comprises: determining whether a size of the current coding unit is equal to or less than a preset size (0047); and when the size of the current coding unit is equal to or less than the preset size, determining the quantization parameter of the current coding unit based on whether the prediction method performed on the current coding unit is inter prediction or intra prediction (0129-31).

(Fig. 7; 0168-75); performing deblocking filtering on the reconstructed image (0153; 0321); and determining a filtered reconstructed image, based on a result of the deblocking filtering (0153; 0321).

14. is rejected under similar rational as claim 1. And additionally An image decoding apparatus comprising: an obtainer configured to obtain image data from a bitstream (Fig. 1: 28); a decoder (Fig. 7: 30)
Allowable Subject Matter
Claims 4-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After a thorough search and examination and in light of the prior art of record, the application is in condition for allowance since the prior art of record fails to teach or suggest: determining the 70quantization parameter of the intra coding unit, based on a quantization parameter of the current slice and a first offset comprised in the at least one offset information, wherein the quantization parameter of the intra coding unit is greater than the quantization parameter of the inter coding unit
or
wherein the determining of the quantization parameter of the current coding unit comprises, when the size of the current coding unit is greater than the preset size, determining the quantization parameter of the current coding unit based on a quantization parameter of the current slice and a difference quantization parameter of the current coding unit, the difference quantization parameter being obtained from the bitstream.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/               Examiner, Art Unit 2483